{¶ 47} I write separately to express my concern regarding the first assignment of error. I remain unconvinced that appellant's due process rights were not violated. The record fails to show an aggressive effort to obtain appellant's testimony for the permanent custody trial. In spite of that concern, I concur with the disposition of this case by the majority. I reach that conclusion because I find that any constitutional due process violation was harmless beyond a reasonable doubt based on the strength of the evidence presented at the trial regarding the issue of permanent custody.